Jacobs, J.
(concurring). In Colin Wilson’s weird sex diary3 — the diary of an existentialist — the author is quoted on the jacket as saying: “[T]his book was written because I feel no one has ever treated sex, from the man’s angle, with intelligence as well as frankness. I believe a writer should, so far *445as he can, ‘tell the whole truth’ about himself. This book, I hope, speaks for itself.” It does. Skilled reviewers4
5have variously described this fictional novel as “dismal,” “fatuous,” “woeful stuff,” “contradictory,” “seedy,” “wearisomely repetitious,” and “drab” — to mention only a few descriptive phrases. The diary entries range backward in point of time to Sorme’s sexual initiation and move forward with unrelenting frankness until it reaches a final and climactic rite of orgiastic black magic. The diary contains some of the crudest passages about sex— crudest in feeling, that is — and no details are left uncrated. The long philosophical passages which are interspersed among the entries have only the most tenuous connection with Sorme’s bizarre experiences. The central theme of the diary seems to be: If the mind could be properly used, love of life could be intensified tenfold; man would be a god if he could only enlarge his consciousness; man needs to live more fully and the strength of his mind needs to be more intensified; the way to accomplish this great goal is through a heightened awareness of sex as life’s driving force. Basically, however, the diary all adds up to an extremely distasteful mixture of white magic, black magic, “sex magic,” acts of perversion, consorting with criminal characters, and encounters with a series of rather colorless young women. It is painfully protracted. We, too, wonder: “How was the author of this stupefying pretentious piffle ever mistaken for a young man of genius by London’s most eminent critics?”3
*446This controversy arises out of the state’s attempt to control traffic in obscene material through the application of criminal sanctions. The problem raised in this country, as well as in Britain, has been put in this way: “The law about obscene publications ... ‘is the product of conflicting emotions, which tend to be expressed with exaggerated violence. There are the implanted distrust of official censorship, the claim of writers to be allowed to explore the world and to express themselves in freedom, and the claim of readers to enjoyment of the complementary freedom. And ranged against these libertarian claims is a set of restrictionist ones: the duty to protect the morals of the susceptible and immature, the wish to prevent visible degeneration of the conventions of public discourse, and dislike of too blatant an affront to what at any given time are held to be the decencies of verbal or pictorial exhibition.’ ” Williams, “The Control of Obscenity,” 1 Crim. L. Rev. (Eng.). 471 (Aug. 1965), quoting from “The Times” (of London), p. 15 (May 7, 1964). Our task upon review, bearing in mind the conflicting claims of society on the one hand and the first amendment guarantees on the other, “is onerous and exacting, demanding as it does the utmost discipline in objectivity, the severest control of personal predilections. But it cannot be escaped, not even by disavowing that such is the nature of our task.” Kingsley International Pictures Corporation v. Regents, 360 U.S. 684, 697 (Frankfurter, J., concurring). And so, however we may appraise this largely undisciplined posturing about Sorme’s encounters with sex, our task is to determine whether the book in question is obscene in the light of applicable constitutional standards as laid down in the Roth-Sul-Andrews6 trichotomy and also with due deference to *447the pronouncements of the Supreme Court of the United States. See State v. Huntington, 152 Conn. 701. When, therefore, one takes a hard look at the history of obscenity and censorship cases7 over the past dozen years, of what has been allowed to he published and circulated, and what has been suppressed on constitutional grounds, the hook in question would seem to fall within the area of permissible *448publications. In reaching this conclusion, we put to one side all our personal predilections, including our distaste for commercial exploitation of sensuality; the book under attack here, appraised as objectively as we can, may not be adjudged obscene lest we impair society’s vital interest in freedom of expression.

 This is a paperback edition of Wilson’s book, “The Sex Diary of Gerard Sorme” (Dial Press, 1963), and is priced at 75 cents a copy. The front jacket blurb reads: “An extraordinary original — often outrageous novel by the author of the outsider and the first of England’s so-called Angry Young Men . . . .”


 See, for example, reviews in the following publications: 38 Library Journal, No. 9, p. 1905 (May 1, 1963); The Atlantic, p. 126 (Sept. 1963); The New Republic, p. 32 (May 4, 1963); Newsweek, p. 87 (June 3, 1963); Time, p. 87 (May 31, 1963); New York Herald Tribune, Book Section, p. 10 (June 23, 1963); The New Yorker, p. 177 (May 18, 1963); The Times Literary Supplement, p. 881 (Nov. 1, 1963) ; New Statesman, p. 623 (Nov. 1, 1963) ; Punch, p. 688 (Nov. 6, 1963); cf. The Oregonian (May 5, 1963).


 Time, p. 87 (May 31, 1963).


 We referred to Roth v. United States, 354 U.S. 476, State v. Sul, 346 Conn. 78, and State v. Andrews, 150 Conn. 92 as the Roth-Sul*447Andrews trichotomy in State v. Martin, 3 Conn. Cir. Ct. 309, 311 n.4. State v. Cercone, 2 Conn. Cir. Ct. 144; State v. Onorato, 2 Conn. Cir. Ct. 428, 430; State v. Keyhole Publishing Co., 3 Conn. Cir. Ct. 354.


 See Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495 (New York statute permitting the banning of motion picture films on a censor’s finding that the film is “sacrilegious” held void as a prior restraint on freedom of speech and press); Superior Films, Inc. v. Department of Education and Commercial Pictures Corporation v. Regents, 346 U.S. 587 (judgments reversed on authority of Joseph Burstyn, Inc. v. Wilson, supra); Kingsley Books, Inc. v. Brown, 354 U.S. 436 (New York proceedings enjoining distribution of “Nights of Horror”; statute sustained as a remedial scheme for the outlawry of obscene books); Adams Newark Theater Co. v. Newark, 354 U.S. 931 (constitutionality of Newark ordinance prohibiting the showing of “lewd, obscene or indecent” performances sustained in per curiam decision); Both v. United States (conviction for mailing of obscene material under federal antiobscenity statute sustained), and Alberts v. California (conviction for selling obscene and indecent books under California penal code sustained), 354 U.S. 476; Times Film Corporation v. Chicago, 355 U.S. 35 (motion picture “Game of Love” held non-obscene, per curiam, reversing 244 F.2d 432); Mounce v. United States, 355 U.S. 180 (imported collection of nudist and art student publications containing many nude photographs; per curiam, reversing 247 F.2d 148); One, Inc. v. Olesen, 355 U.S. 371 (postal order finding “One — The Homosexual Magazine” nonmailable because obscene; per curiam, reversing 241 F.2d 772); Sunshine Book Co. v. Summerfield, 355 U.S. 372 (postal order holding magazines “Sunshine and Health” and “Sun Magazine” obscene; per curiam, reversing 249 F.2d 114); cf. State v. Martin, 3 Conn. Cir. Ct. 309 ; Kingsley International Pictures Corporation v. Regents, 360 U.S. 684 (Regents’ determination that French film version of D. H. Lawrence’s novel, “Lady Chatterley’s Lover,” was “immoral”; New York statute held unconstitutional, reversing 4 N.Y.2d 349); Smith v. California, 361 U.S. 147 (requirement of scienter in criminal prosecutions for obscenity essential; reversing 161 Cal. App. 2d Sup. 860); see State v. Andrews, 150 Conn. 92, 95; Marcus v. Search Warrant, 367 U.S. 717 (Missouri’s use of the search and seizure power to suppress *448obscene publications held inimical to protected expression, reversing 334 S.W.2d 119); Manual Enterprises, Inc. v. Day, 370 U.S. 478 (postal order barring shipment of magazines consisting largely of photographs of nude or near-nude male models in addition to advertisements by photographers of Egring nudist photographs for sale; magazines held not subject to repression, reversing 289 F.2d 455); Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (Rhode Island Commission to Encourage Morality in Youth, created by statute, was authorized, inter alia, to review questionable publications and recommend prosecution; activities of commission held unconstitutional and case remanded for further proceedings reversing 176 A.2d 393 [R.I.]); Jacobellis v. Ohio, 378 U.S. 184 (conviction under Ohio statute for possessing and exhibiting French film “Les Amants”; motion picture held not obscene, reversing 173 Ohio St. 22); A Quantity of Books v. Kansas, 378 U.S. 205 (Kansas procedure in issuing and executing warrant of seizure of certain paperback novels prior to hearing on the issue of obscenity held unconstitutional under the first amendment, made applicable to the states by the fourteenth amendment, reversing 191 Kan. 13); Tralins v. Gerstein, 378 U.S. 576 (“Pleasure Was My Business” condemned as obscene and its dissemination enjoined; held, per curiam, certiorari granted, reversing 151 So. 2d 19 [Fla.]); Grove Press, Inc. v. Gerstein, 378 U.S. 577 (distribution of “Tropic of Cancer” enjoined as obscene; held, per curiam, certiorari granted, reversing 156 So. 2d 537 [Fla.]); see State v. Huntington, 152 Conn. 701; Freedman v. Maryland, 380 U.S. 51 (conviction for exhibiting the film “Revenge at Daybreak” without first having submitted it to the Maryland board of censors; held that noneriminal process requiring prior submission avoids constitutional infirmity only if statutory scheme provides adequate statutory provision for judicial participation, reversing 233 Md. 498); Trans-Lux Distributing Corporation v. Regents, 380 U.S. 259 (Board of Regents of New York directed elimination of two scenes from the film “A Stranger Knocks”; per curiam, reversing 14 N.Y.2d 88). “[I]n virtually every case decided by the Supreme Court [of the United States], the disseminator has had a favorable result on one ground or another, save for three cases decided on the same day in 1957.” United States v. Klaw, 350 F.2d 155, 158.